IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 No. 59 WM 2015

                     Respondent


              v.


HARRY A. BOATNER JR.,

                     Petitioner


                                           ORDER



PER CURIAM

       AND NOW, this 5th day of October, 2015, the Petition for Extraordinary

Jurisdiction is DISMISSED. See Commonwealth v. Ali, 10 A.3d 282 (Pa. 2010) (stating

that hybrid representation is not permissible).    The Prothonotary is DIRECTED to

forward the filing to counsel of record.